IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 308 EAL 2020
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
DERRICK EDWARDS,                                :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      (1)    Does the reasoning and rationale contained within this
             Honorable Court’s recent decision (May 19, 2020) in
             Commonwealth v. [] Johnson, [231 A.3d 807 (Pa. 2020)],
             apply to a Batson violation, thereby precluding a retrial based
             upon double jeopardy principles?